Citation Nr: 0904513	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to restoration of special monthly compensation 
(SMC) based on aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1980 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision which 
terminated entitlement to SMC based on the need for aid and 
attendance.  


FINDINGS OF FACT

1.  SMC based on aid and attendance had been in effect for 
more than five years at the time of the May 2005 rating 
decision which terminated the VA benefit.  

2.  The November 2004 rating decision that proposed the 
reduction, and the May 2005 rating decision and February 2006 
statement of the case failed to consider the provisions of 38 
C.F.R. § 3.344 prior to the termination action.  


CONCLUSION OF LAW

The RO's termination of SMC, effective from August 1, 2005, 
was not implemented in accordance with law and is restored, 
effective August 1, 2005.  38 U.S.C.A. §§ 501, 1155, 5103, 
5104, 5103A, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105(e), 
3.159, 3.344(a), (c), 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome below, assessment of VA's 
application of the Veterans Claims Assistance Act and 
attendant due process issues is not necessary.  

Congress has provided that a veteran's disability rating, 
including SMC shall not be reduced unless an improvement in 
the disability is shown to have occurred.  38 U.S.C.A. § 1155 
(West 2002).  The United States Court of Appeals for Veterans 
Claims (Court) has consistently held that when an RO reduces 
a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio. See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's SMC based on aid and 
attendance, VA is required to comply with several general VA 
regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 
(2008); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, to include SMC, not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Faust v. 
West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as, psychiatric disorders will not 
be reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further, that these considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more), and that they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath, 1 Vet. App. at 
595.  

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 
413, 419 (1993).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  

By rating action in November 2004, the RO proposed to 
terminate the veteran's SMC based on aid and attendance.  The 
veteran was informed of the proposal by letter dated December 
21, 2004, and was given 60 days to respond.  

In the instant case, the critical issue is whether 38 C.F.R. 
§ 3.344 applies - that is, whether the veteran's SMC was in 
effect more than five years at the time of the termination of 
benefits in the May 2005 rating decision.  In this regard, 
the veteran was granted SMC based on the need for aid and 
attendance by the Board in June 2000, and the RO subsequently 
assigned an effective date of May 20, 1997.  Therefore, the 
veteran's SMC rating was in effect for well over five years 
prior to May 2005, and 38 C.F.R. § 3.344 applies. See Brown 
v. Brown, 5 Vet. App. 413 (1993) (measured from the effective 
date of the disability, not the rating decision). 

Thus, the reduction is void because the provisions of 38 
C.F.R. § 3.344 were not met.  In fact, there was no 
suggestion of any consideration of 38 C.F.R. § 3.344 at all.  
The veteran was not given notice of 38 C.F.R. § 3.344 in the 
February 2006 statement of the case (SOC).  The decision to 
reduce was not in accordance with law because the RO did not 
make a finding that the VA examination used as a basis for 
the reduction was as full and complete as the examination on 
which the SMC rating was established.  There were also no 
findings that it was reasonably certain that the material 
improvement found would be maintained under the ordinary 
conditions of life.  

Therefore, the RO erred in its May 2005 rating action by 
terminating the veteran's SMC based on the need for aid and 
attendance under 38 C.F.R. § 3.352 (2008), effective from 
August 1, 2005.  Accordingly, SMC based on the need for aid 
and attendance is restored, effective August 1, 2005. 


ORDER

Restoration of SMC based on the need for aid and attendance 
is granted effective August 1, 2005.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


